DETAILED ACTION
Acknowledgements
Claims 1-20 are pending.
Claims 1-20 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  However, Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. § 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed provisional applications, Applications No.  62/712,768 and 62/712,792 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.   The prior-filed provisional application 62/712.768 is directed to health care protocols, for example, consent for clinical trial participation and application 62/712,792 is directed to a blockchain as a categorical database.  Therefore, the disclosure in the provisional applications do not appear to provide support for the claims of 
Applicant’s claim for the benefit of U.S. provisional patent application 62/879,991 filed July 09,  2019 under 35 U.S.C. 119(e) is acknowledged.


Claim Objection
Following claims contain typographical error.  An appropriate correction or clarification is required.
Claim 19 recites “The method of claim 18, wherein the web page is configured ….”
Claim 20 recites “The method of claim 17, wherein the input trigger is from an external oracle process....”
For the purpose of the examination, the claims are been interpreted as following:
Claim 19 recites “The system of claim 18, wherein the web page is configured ….”
Claim 20 recites “The system of claim 17, wherein the input trigger is from an external oracle process....”


Examiner's Comments
Functional Language
Applicant(s) are reminded that functional use language does not have patentable weight.  MPEP 2114 II states: "A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim." See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Claim 17 recites “a processor, configured to execute...; a memory, configured to store…;"

Intended Use
Applicant(s) are reminded that intended use language is not given patentable weight. MPEP 2114 (II) states: "A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim,” See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter, 1987). See MPEP 2103 I C
Claims 1 and 8 recite “receiving an input..., performing the…validation rule for…”
Claim 3 recites “wherein at least one rule to verify ….”
Claim 8 recites “generating from the received workflow…, wherein…rule to verify…”
Claim 9 recites “wherein the predetermined components are configured to maximize decoupling…”
Claim 15 recites “wherein the symmetric asset exchange output atomic component is configured to receive…”
Claim 17 recites: “a rules engine...; wherein the rules data store stores …for the workflow…” “a decentralized application (DApp)… configured to persist updates of the labeled transition system representing the workflow on the distributed ledger.”

Optional Language
Applicant(s) are reminded that optional or conditional elements do not narrow the claims, because they can always be omitted. See e.g. See MPEP 2103 I C; and In re Johnston, 435 F.3d 1381, 77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted,'’).
Claims 1 and 8 recite “if the respective validation rules is satisfied,…”
Claim 15 recites “wherein the symmetric asset…, and upon receipt of the message,…”

Non-Functional Descriptive Material
The following claims are directed toward conveying a message or meaning to a human reader independent of the intended computer system, and/or the non-transitory computer-readable medium merely serves as a support for information or data. (MPEP (2111.05 I-III))  They do not play a role or see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Claim 3 recites “wherein at least one rules….includes either bisimulation…”
Claim 4 recites “wherein the programmable language …is a process calculus.”
Claim 5 recites “wherein the process calculus is an asynchronous pi calculus.”
Claim 6 recites “wherein the generated representation includes a category theoretical…”
Claim 7 recites “wherein the programmable language…includes a representation…”
Claim 8 recites “generating from the received workflow…, and wherein the generated LTS is composed of a set of predetermined components…”
Claim 13 recites “wherein the predetermined components comprised solely of either symmetric asset exchange input atomic components, symmetric asset exchange output atomic components, or both.”
Claim 14 recites “wherein the symmetric asset exchange input atomic component logically determines either that a message has been received at a first channel and thereafter binds the message to a variable of the first channel, or that the message has been received at a second channel and thereafter binds the message to a variable of the second channel.”
Claim 15 recites “wherein the symmetric asset exchange output atomic component is configured to receive a message comprised of two components, and upon receipt of the message, to send the first component on a first channel and to send the second component on a second channel.”
Claim 16 recites “wherein at least one permutation of composing a symmetric asset exchange input component with a symmetric asset exchange output component results in either both the input component and the output component receiving artifacts from other component, or neither the input component and the output component receiving artifacts from the other component.”

Not Positively Recited
The following claims contain not positively recited language. See In re Wilder, 166 USPQ 545
(C.C.P.A. 1970). ("Employing, if we may, a syllogistic analysis to answer appellant's arguments, we start
with the proposition that claims cannot be obtained to that which is not new. This was the basis of the
holding in In re Thao. It was the law then, is now and will be until Congress decrees otherwise. So the first
inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition,
which is that every limitation positively recited in a claim must be given effect in order to determine what
subject matter that claim defines.")
Claim 1 recites “generating from…nodes and connections configured as…, and the rule is encoded in …language supporting formal methods;” “receiving an input triggering a transition…”
Claim 4 recites “wherein the programmable language supporting formal methods…”	
Claim 7 recites “wherein the programmable language supporting formal methods includes a representation using a preference…”
Claim 8 recites “generating from…, and the rule is encoded in…, the predetermined components representing processes;” “receiving an input triggering a transition…”
Claim 9 recites “wherein the predetermined components are configured to…a free name signifying that a message has been processed.”
Claim 10 recites “wherein the free name signifying that a message has been processed…”
Claim 11 recites “wherein the predetermined components support the exchange…” 
Claim 14 recites “wherein the symmetric asset exchange input…a message has been received 

Intended Result
The intended result language does not have patentable weight. See Texas Instruments Inc. v. International Trade Commission 26, USPQ2d 1010 (Fed. Cir. 1993); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (CAFC 2001). ("A (whereby/wherein) clause that merely 
Claim 8 recites “generating from the received workflow…, and the rule is encoded…thereby supporting composition,…”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
a rules engine…wherein the rules data store stores… in claim 17,
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Analysis
In the instant case, claims 1-7 and 8-16 are directed to methods, claims 17-20 are directed to a system.  Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) verification of business process, which is an abstract idea.  Specifically, the claims recite “receiving a specification…; generating…a labeled transition system…; receiving an input…., performing…validation rule…; if…validation rule is satisfied, performing the transition and persisting the transition… ”, which is commercial or legal interactions grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for conducting verification of business process. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of processor and memory merely use(s) a computer as a tool to perform an abstract idea. Specifically, conducting Business process verification including receiving a specification of a workflow, generating a representation of the workflow based on the specification, receiving an input, performing rule validation based on the input, if the rule validation is satisfied, performing the transition, and recording the transition on a distributed ledger.  The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 17-20 are system claims that are used to perform the method claims 1-16 which only involves the use of computers as tools to automate and/or implement the abstract idea. 
Taking the claim elements separately, the independent claims involve business method verification including receiving a specification of a workflow, generating a representation of the workflow based on the specification, receiving an input, performing rule validation based on the input, if the rule 
Viewed as a whole, the combination of elements recited in the method claims simply recite the concept of performing business process verification including receiving a specification of a workflow, generating a representation of the workflow based on the specification, receiving an input, performing rule validation based on the input, if the rule validation is satisfied, performing the transition, and recording the transition on a distributed ledger.  The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
The use of a processor and memory as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1 and 8 recites “receiving a specification of a workflow…; generating from the received workflow specification…; receiving an input triggering a transition…; …performing the transition and persisting the transition…” The claims are broader than the specification.  The claims are silent what is performing the acts of receiving, generating, performing, and persisting.  According to specification PGPub in paragraph 0063, “The workflow design tool may receive specifications of actors and resources interacting. … While the output of the workflow design tool 302 is a specification of a protocol of a receiving a specification of a workflow” is to be performed by the workflow design tool 302, and the operation of “generating from the received workflow specification…” is to be performed by the receiver module 304. The claims are broader than the Specs. (See LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336,1343-46, 76 USPQ2d 1724,1730-33 (Fed. Cir. 2005) ("...it must describe the invention sufficiently to convey to a person of skill in the art that the patentee had possession of the claimed invention at the time of the application, i.e., that the patentee invented what is claimed.")). 
Claims 2-7 and 9-16 are also rejected as each depends from claims 1 and 8 respectively.

Claim 17 limitation “a rules engine resident in the memory and coupled with a rules data store, wherein the rules data store stores at least one verification rules for the workflow in the representation engine, and the rules engine is configured to validate at least one transition of the workflow according to the at least one rule from the rules data store upon receiving a input trigger, and if the at least one transition is validated, calling the representation engine to update the labeled transition system representing the workflow;” is not supported by any language in the Specification (See In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011).  For the purpose of examination, the limitation is been interpreted as “a rules engine resident in the memory and coupled with a rules data store”.
Claim 19 recites “wherein the web page is configured with a cryptocurrency wallet and the input trigger debits at least some cryptocurrency from the wallet based on the DApp.” is not supported by 
Claims 18-20 are also rejected as each depends from claim 17.

Claims 1 and 8 recite “receiving an input triggering a transition…” “if the respective validation rule is satisfied, …persisting the transition…” However, Applicant’s Specification does not provide an algorithm for “triggering, persisting and persist”. Therefore, the claims lack written description as they fail define “persisting and persist” without sufficiently describing how the function is performed or the result is achieved (MPEP 2161.01 I).
Similarly, claim 9 recites “wherein the predetermined…a free name signifying that a message…”, claim 10 recites “wherein the free name signifying that message ..”, claims 12 and 16 recite “wherein at least one permutation…component results in either…”, claim 17 recites “a representation engine resident…a labeled transition system representing a workflow and…”, “a rule engine resident…to update the labeled transition system representing the workflow;” “a decentralized application…to persist updates of the labeled transition system representing the workflow…” and claim 19 recites “wherein the web page is configured…the input trigger debits at least some cryptocurrency from the wallet based on the DApp.”  However, Applicant’s Specification does not provide an algorithm for “signifying, results, representing, persist and debits”. Therefore, the claim lacks written description as it fails define “signifying, results, representing, persist and debits” without sufficiently describing how the function is performed or the result is achieved (MPEP 2161.01 I).
Claims 2-7, 9-16 and 18-20 are also rejected as each depends from claims 1, 8 and 17 respectively.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Following claim 17 limitation has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
a rules engine…wherein the rules data store stores…
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 17 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the specification fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications
Additionally, as these limitations invoke 112(f), the specification must clearly link the recited functions to the corresponding structure. For computer-implemented means-plus-function limitations, the corresponding structure includes both the computer and the algorithm that performs the recited functions. (See MPEP 2161).
Claims 18-20 are also rejected as each depends from claim 17.

Insufficient Antecedent Basis
Claims 1 and 8 recite the limitation “receiving an input…. Performing the respective validation rule…” in line 12 of claim 1 and line 13 of claim 8 respectively.
Claim 14 recites “wherein the symmetric asset exchange input atomic component…” in line 1 of the claim 14.
Claim 15 recites “wherein the symmetric asset exchange output atomic component is configured …, to send the first component on a first channel and to send the second component on a second channel.” in lines 1, 3 and 4 of claim 15. 
Claim 16 recites “wherein at least one permutation…results in either both the input component and the output component…” in line 3 of claim 16.
Claims 2-7, 9-16 and 15 are also rejected as each depends from claims 1, 8 and 14 respectively.

Unclear Scope
Claim 19 is directed to the system of claim 17 which comprising processor, memory, validator application, representation engine, a rules engine and a decentralized application.  However, Claim 19 recites “wherein the webpage is configured with a cryptocurrency wallet and the input trigger debits at least some cryptocurrency from the wallet based on the DApp.”  It is unclear the claim 19 is directed to processor, memory, validator application, representation engine, a rules engine, a decentralized application, webpage or cryptocurrency wallet. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20180218176 (“Voorhees et al.”) in view of “An Ontological Analysis of Business Process Modeling and Execution” (“Singer et al.”). 

Regarding claims 1 and 8, Voorhees et al. teaches:
receiving a specification of a workflow, the workflow comprising of actors, transitions, and artifacts, wherein an artifact corresponds to at least one observable of the workflow; (Fig. 2, Fig. 5 S500-520; paras 0049, 0111-0114)
generating from the received workflow specification into a representation of the workflow; (Fig. 5 item S530; paras 0013, 0049, 0116)
generating from the received workflow specification into [representation of the workflow], [representation of the workflow] is  composed of a set of predetermined components 
receiving an input triggering a transition of the workflow, performing the respective validation rule for triggered transition; and (Fig. 5 items S560-570; Fig. 6 item 616 paras 0132-0133)
if the respective validation rule is satisfied, performing the transition and persisting the transition on a distributed ledger. (Fig. 6 item 618; paras 0049, 0120-0121)

Voorhees et al. does not teach the following:
a representation of the workflow comprised of a plurality of nodes and connections configured a digraph corresponding to the workflow, wherein each transition is associated with at least one rule to verify the validity of the transition, and the rule is encoded in a programmable language supporting formal methods;
[representation of the workflow] is a labeled transition system (LTS) corresponding to the workflow, wherein each transition is associated with at least one rule to verify the validity of the transition, and the rule is encoded in an asynchronous Pi Calculus (aPi) thereby supporting composition,  
However, Singer et al. teaches:
a representation of the workflow comprised of a plurality of nodes and connections configured a digraph corresponding to the workflow, wherein each transition is associated with at least one rule to verify the validity of the transition, and the rule is encoded in a programmable language supporting formal methods; (page 6 Section 4.1.2, page 8 section 4.2.3)
[representation of the workflow] is a labeled transition system (LTS) corresponding to the workflow, wherein each transition is associated with at least one rule to verify the validity of the transition, and the rule is encoded in an asynchronous Pi Calculus (aPi) thereby supporting composition, (page 6 section 4.1.2, page 8 section 4.2.3)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the System and Method of Creating an Asset Based Automated Secure agreement of Voorhees et al. by adding digraph into the smart contract creation in accordance with the 

Regarding claim 2, Voorhees et al. in view of Singer et al. disclose all the limitations as described above.  Singer et al. further discloses:
wherein the digraph is a labeled transition system. (page 6 section 4.1.2)

Regarding claim 3, Voorhees et al. in view of Singer et al. disclose all the limitations as described above.  With respect to “wherein at least one rule to verify the validity of a transition in the workflow includes either bisimulation, coinduction, or both on the labeled transition system.”, it describes the verification technique.  However, the description of the verification technique is not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

Regarding claim 4, Voorhees et al. in view of Singer et al. disclose all the limitations as described above.  Singer et al. further discloses:
wherein the programmable language supporting formal methods is a process calculus. (page 7 section 4.2)

Regarding claim 5, Voorhees et al. in view of Singer et al. disclose all the limitations as described above.  Singer et al. further discloses:
wherein the process calculus is an asynchronous pi calculus. (page 8 section 4.2.3)

Regarding claim 6, Voorhees et al. in view of Singer et al. disclose all the limitations as described above.  With respect to “wherein the generated representation includes a category theoretical representation of the received workflow.”, it describes the representation of the workflow.  However, the description of the workflow representation is not used to perform any of the recited steps/functions.  In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

Regarding claim 7, Voorhees et al. in view of Singer et al. disclose all the limitations as described above. Singer et al. further discloses:
wherein the programmable language supporting formal methods includes a representation using a preference logic with actions. (page 6 section 4.1.3) 

Regarding claim 9, Voorhees et al. in view of Singer et al. disclose all the limitations as described above.  With respect to “wherein the predetermined components are configured to maximize decoupling by sharing no free names except for a free name signifying that a message has been processed.”, it is intended use.  It does not carry patentable weight. MPEP 2114 (II) states: "A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim,” See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter, 1987). See MPEP 2103 I C.

Regarding claim 10,  Voorhees et al. in view of Singer et al. disclose all the limitations as described above.  With respect to “wherein the free name signifying that a message has been processed is a synchronization mechanism.”, it describes free name.  However, the description of the free name is not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

Regarding claim 11, Voorhees et al. in view of Singer et al. disclose all the limitations as described above. Voorhees et al. further discloses: 
wherein the predetermined components support the exchange of artifacts or representations of artifacts. (Figs. 2 and 5; abs)

Regarding claim 12, Voorhees et al. in view of Singer et al. disclose all the limitations as described above. Voorhees et al. further discloses:  
wherein at least one permutation of composing a first component with a second component results in either both components receiving artifacts from other component, or neither of the components receiving artifacts from the other component. (Figs. 5 and 6; paras 0013, 0088; claim 4)

Regarding claim 13,  Voorhees et al. in view of Singer et al. disclose all the limitations as described above. With respect to “wherein the predetermined components comprised solely of either symmetric asset exchange input atomic components, symmetric asset exchange output atomic components, or both.”, it describes “predetermined components”.  However, the description of the predetermined components is not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

Regarding claim 14,  Voorhees et al. in view of Singer et al. disclose all the limitations as described above.  With respect to “wherein the symmetric asset exchange input atomic component logically determines either that a message has been received at a first channel and thereafter binds the message to a variable of the first channel, or that the message has been received at a second channel and thereafter binds the message to a variable of the second channel.”  It describes the symmetric asset exchange input atomic component.  However, the description of the symmetric asset exchange input atomic component is not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

Regarding claim 15, Voorhees et al. in view of Singer et al. disclose all the limitations as described above.  With respect to “wherein the symmetric asset exchange output atomic component is configured to receive a message comprised of two components, and upon receipt of the message, to send the first component on a first channel and to send the second component on a second channel.”, it describes the symmetric asset exchange output atomic component. However, the description of the symmetric asset exchange output atomic component is not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

Regarding claim 16, Voorhees et al. in view of Singer et al. disclose all the limitations as described above.  with respect to “wherein at least one permutation of composing a symmetric asset exchange input component with a symmetric asset exchange output component results in either both the input component and the output component receiving artifacts from other component, or neither the input component and the output component receiving artifacts from the other component.”, it describes the permutation of symmetric asset exchange input and output components.  However, the description is not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).	

Regarding claim 17, Voorhees et al. teaches:
 A system to automate a workflow with at least some state of the workflow persisted on a distributed ledger comprising: (claim 12)
a processor, configured to execute computer executable instructions; (Fig. 1 item 110; paras 0029, 00410098, 0139; claim 12)
a memory, configured to store computer readable information; (Fig. 1 items 112, 115, 120, 125 and 130; paras 0032, 0041, 0139; claim 12)
a validator application resident in the memory, configured to receive input triggers; (Fig. 1 items 132, 134 and 136; paras 0041, 0054)
a representation engine resident in the memory configured to store [a representation of the workflow] representing a workflow and to perform operations on the stored workflow; (Fig. 1 item 132, 134 and 136; paras 0041, 0056)
a rules engine resident in the memory and coupled with a rules data store, and (Fig. 1 item 132, 134 and136; paras 0041, 0056)
a decentralized application (DApp) resident in the memory and communicatively coupled to a distributed ledger and to the validator application configured to persist updates of the labeled transition system representing the workflow on the distributed ledger. (para 0057-0058).

Voorhees et al. does not teach:
[a representation of the workflow] is a labeled transition system
However, Singer et al. teaches:
[a representation of the workflow] is a labeled transition system (page 6 section 4.1.2)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the System and Method of Creating an Asset Based Automated Secure agreement of Voorhees et al. by adding Labeled Transition System into the smart contract creation in accordance with the teaching of Singer et al.. This modification improves the security and robustness of the business process of Voorhees et al. system. 

Regarding claim 18, Voorhees et al. in view of Singer et al. disclose all the limitations as described above. Voorhees et al. further discloses: 
wherein the input trigger is from a web page. (paras 0053, 0086)

Regarding claim 19,  Voorhees et al. in view of Singer et al. disclose all the limitations as described above. Voorhees et al. further discloses:
wherein the web page is configured with a cryptocurrency wallet. (para 0086)

Regarding claim 20, Voorhees et al. in view of Singer et al. disclose all the limitations as described above. Voorhees et al. further discloses:
wherein the input trigger is from an external oracle process trusted by the DApp and the distributed ledger. (Fig. 2 item 250; paras 0050, 0100)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is 571-272-5308.  The examiner can normally be reached on Monday-Friday 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        	
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685